Citation Nr: 1236220	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-24 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthmatic bronchitis.

2.  Entitlement to a disability evaluation greater than 20 percent for a left knee disability. 

3.  Entitlement to a compensable disability evaluation for chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to March 1979. 

This matter comes before the Board of Veterans, Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs Regional Office in Waco, Texas.  In October 2009 and May 2011, the Board remanded this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Baord remanded this case for the scheduling of VA examinations in conjunction with the Veteran's claim.  Prior to that remand, the Veteran had been scheduled for examinations in April 2010.  The Veteran failed to report for these examinations.  He contacted the Appeals Management Center (AMC) in June 2010 reporting that he was not timely notified of his pending examinations and that he did not show up on time because he was in an accident on VA grounds.  The Board determined in May 2011 that the Veteran had provided good cause for his failure to report and remanded again to provide the Veteran with VA examinations.  

While this case was on remand, the Veteran did not report for VA examinations in July and August 2011.  The Veteran was notified of his impending July 2011 VA examinations by a May 2011 letter.  The Veteran was contacted by telephone by the AMC in July 2011.  A report of contact reveals that the Veteran was informed that he would be afforded another opportunity to report for exams but was also informed that this would be the last time.  The Veteran was rescheduled for examinations on August 16, 2011.  The Veteran's VA treatment records show that the Veteran called to reschedule those examinations for August 18.  He then failed to report.  His VA treatment records show that he called and claimed to have a fever as his reason for failing to report.  

The Board must emphasize in the strongest possible terms the importance of a Veteran reporting to scheduled examinations in cases such as these.  In this regard, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence, such as participation in a VA examiantion.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  That notwithstanding, the Board does find that having a fever or similar illness would be a legitimate basis for the rescheduling of VA examinations.  The Board, while mindful of the difficulties presented in securing the Veteran's participation in this case, will accordingly afford him one additional opportunity to appear for a VA examination in conjunction with the present appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA medical examination addressing his service-connected left knee disorder and sinusitis, as well as his claimed respiratory disorder (to include asthmatic bronchitis).  The examiner must be furnished with and must review the Veteran's claims file and all relevant Virtual VA records in conjunction with the examination.

The Board leaves it to the discretion of the RO/AMC to ascertain whether multiple examinations are warranted, given that the disabilities on appeal concern several difffent bodily systems.

Based upon the examination findings, the claims file review, and the Veteran's own reports, the examiner must address the following:

1) whether it is at least as likely as not (a 50 percnet or greater probability) that the Veteran has a respiratory disorder, other than sinusitis, that is etiologically related to service;

2) the range of motion of the left knee, and whether there is evidence of instability, ankylosis, semilunar cartilage involvement, painful motion, functional loss due to pain, weakeness, excess fatigability, or additional disability during flare-ups of the knee; and 

3) the frequency and duration of any incapacitating or non-incapacitating episodes of sinusitis, as well as a description of all accompanying symptoms and treatment (including surgery, if necessitated).

All opinions must be supported by a complete rationale in a typewritten report.  

2.  If the Veteran fails to report for this VA examination, the RO/AMC is requested to ascertain whether good cause has been shown for that failure to report.  If not, the RO/AMC should proceed to paragraph #3.

3.  Then, the Veteran's claims must be readjudicated.  If the determination of one or more of these claims is less than fully favorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


